Title: From George Washington to Major General Robert Howe, 4 June 1780
From: Washington, George
To: Howe, Robert



Dear Sir
Head Quarters Morris Town 4th June 1780

I have recd your favr of the 31st ulto by Capt. Webb enclosing the Copy of one from Governor Trumbull—You will be pleased to direct Colo. Sheldon to order out all the Horse that are equipped and fit for service and make such a disposition of them as you think will best answer the purpose of curbing the enemy’s incursions. I have written to Colo. Sheldon on the subject.
I had previous to the receipt of your letter written to Governor Trumbull and requested that the Militia in service upon the sound might be employed in cutting Fascines; a much greater number of them than of Gabions will be wanted, and you will therefore pursue your resolution of applying what small force you can spare principally to fascine making.
The requisition for ammunition for the Militia should, in point of regularity, come thro’ the Governor, while they are acting separately from the Continental Army. When they join, they will be supplied of course as other troops.
I have written to Capt. Ashley and pointed out to him, the proper mode of obtaining his Rank. I am &.
